Exhibit 10
                                       U.S. Patent No. 8,566,164 (“’164 Patent”)

     Roku’s advertising platform infringes at least Claim 1 of the ’164 Patent.


          Claim 1                                                    Roku’s advertising platform
1. A method implemented         Roku’s advertising platform performs a method implemented using a programmed hardware
using a programmed hardware     computer system coupled to the Internet.
computer system coupled to
                                For example, the method is implemented using Roku’s computer systems which include the
the Internet, the method
comprising:                     OneView ad platform.
                                See, e.g.:




                                Source: https://info.advertising.roku.com/Oneview_Product_Guide (Roku
                                OneView_The_Ad_Platform_Built_for_TV_Streaming_One_Sheet.pdf)



                                                                 1
            Claim 1                                                    Roku’s advertising platform
(a) with the computer system      Roku’s advertising platform performs the step of, with the computer system automatically
automatically causing, in         causing, in response to online activity from a first online user interface device, a first selected
response to online activity       online advertisement to be directed to the first online user interface device, which online user
from a first online user          interface device corresponds, at a time the first selected online advertisement is directed, to a first
interface device, a first         online access identifier.
selected online advertisement
to be directed to the first       For example, Roku’s advertising platform collects data from various user devices, such as laptops,
online user interface device,     desktops, and smartphones, and stores access identifiers such as tags, cookies, identifiers of
                                  operating system, etc. As a further example, Roku’s advertising platform automatically serves
which online user interface
device corresponds, at a time     advertisements to these user devices in response to online activity.
the first selected online         See, e.g.:
advertisement is directed, to a
first online access identifier;




                                                                   2
Claim 1                                      Roku’s advertising platform




          Source: https://docs.roku.com/published/userprivacypolicy/en/us




                                         3
Claim 1                                     Roku’s advertising platform




          Source: https://docs.roku.com/published/cookiepolicy/en/us




                                        4
            Claim 1                                                     Roku’s advertising platform
(b) wherein the first selected     In Roku’s advertising platform, the the first selected online advertisement is selected based on
online advertisement is            information from a first user profile, which first user profile references or includes a first set-top
selected based on information      box identifier that the computer system has electronically associated with the first online access
from a first user profile, which   identifier.
first user profile references or
includes a first set-top box       For example, the Roku advertising platform directs an online advertisement to the device
identifier that the computer       corresponding to an online access identifier in response to online activity, and that ad is selected
system has electronically          based on a user’s profile information.
associated with the first online   See, e.g.:
access identifier;




                                                                    5
           Claim 1                                                      Roku’s advertising platform




                                   Source: https://docs.roku.com/published/userprivacypolicy/en/us
(c) wherein the information in     In the Roku advertising platform, the information in part (b) is derived at least in part from
part (b) is derived at least in    automatically collected first data related to user behavior with respect to at least one television
part from automatically            advertisement delivered to a set-top box, which set-top box corresponds, at a time of that user
collected first data related to    behavior, to the first set-top box identifier.
user behavior with respect to at
least one television               For example, the user profile associated with a user device contains information derived from user
advertisement delivered to a       interaction with contend and ads, including ads delivered to Roku set-top box devices.
set-top box, which set-top box     See, e.g.:
corresponds, at a time of that
user behavior, to the first set-
top box identifier; and




                                                                    6
Claim 1                                    Roku’s advertising platform




          Source: https://info.advertising.roku.com/Oneview_Product_Guide (Roku
          OneView_The_Ad_Platform_Built_for_TV_Streaming_One_Sheet.pdf)




                                       7
Claim 1                                      Roku’s advertising platform




          Source: https://docs.roku.com/published/userprivacypolicy/en/us




          Souce: https://developer.roku.com/docs/developer-program/advertising/roku-advertising-
          framework.md

                                         8
            Claim 1                                                      Roku’s advertising platform
(d) wherein the first set-top       In Roku’s advertising platform, the first set-top box identifier and the first online access identifier
box identifier and the first        are associated without using personally identifiable information pertaining to either a user of the
online access identifier are        first online user interface device or a user of the set-top box that corresponds to the first set-top
associated without using            box identifier, based on automatically recognizing that the online user interface device
personally identifiable             corresponding to the first online access identifier and the set-top box corresponding to the first set-
information pertaining to           top box identifier are connected, independently of each other, to a common local area network.
either a user of the first online
user interface device or a user     For example, in the usage of Roku’s probabilistic device-linking, a set-top box identifier and
                                    online access identifier are associated based on their connection to a common LAN.
of the set-top box that
corresponds to the first set-top    See, e.g.:
box identifier, based on
automatically recognizing that
the online user interface device
corresponding to the first
online access identifier and the
set-top box corresponding to
the first set-top box identifier
are connected, independently
of each other, to a common
local area network.




                                                                     9
Claim 1                                       Roku’s advertising platform




          Source: https://docs.roku.com/published/userprivacypolicy/en/us




          Source: https://www.mediapost.com/publications/article/255323/probabilistic-or-
          deterministicwhats-the-best (by Laura Koulet - Senior Product Manager DataXu)
          “DataXu helps crack the code of cross device usage, enabling you to deliver your brand’s message
          to the right consumers at the right time in the right format on the right device. By combining
          deterministic and probabilistic data together and creating a curated graph, DataXu is able to fully
          understand how people or households engage with brands across each device along their path to
          purchase.”




                                         10
Claim 1                                     Roku’s advertising platform




          Source: Cross-device solutions made simple: discover dataxu's OneView technology
          https://www.youtube.com/watch?v=ZCYttkjjtHY (1:58-2:20)




                                       11
